El Juez Asociado Señor Sítyder
emitió la opinión del tribunal.
Un obrero se lesionó en el curso de su empleo, suminis-trándosele tratamiento médico por el Administrador del Fondo, del Estado. Fue examinado por los médicos del Fondo, y fue llevado a presencia del asesor médico de la Comisión Industrial. Informes médicos de estos exámenes fueron rendidos al Administrador. Éste dictó una decisión tomando como base estos informes. Resolvió que el obrero estaba interviniendo con su tratamiento médico con el pro-pósito de retardar el mismo y ordenó que se privara al obrero de su derecho a recibir compensación alguna por el accidente, sin perjuicio de continuar recibiendo tratamiento médico hasta su total restablecimiento. El obrero apeló para ante la Comisión Industrial. Ésta dictó la siguiente resolu-ción:
“Visto que en el caso de epígrafe, en el que se alega por el Asegu-rador que el obrero se interviniera con su lesión, no se le dió oportu-nidad a la Comisión de seguir la pauta que nos trazara el Tribunal Supremo de Puerto Rico en el caso de Luis Santos (58 D.P.R. 311), ya que el obrero no fué traído de primera intención a presencia de la Comisión Industrial o de uno de sus Comisionados, de acuerdo con lo resuelto por esta Comisión en los casos de Celestino Díaz, C. I. 17218, y Dolores Vázquez Mercado, C. I. 17287, resolvemos revocar la decisión del Administrador del Fondo del Seguro del Estado, y le ordenamos que baga efectiva al obrero la compensación a que por ley tenga derecho.”
La Comisión declaró sin lugar una moción de reconside-ración, y trajimos el caso ante nosotros para revisar esa ac-tuación.
 Al dictar su resolución, aparentemente la Comisión pasó por alto nuestra decisión en González v. Comisión Industrial, 60 D.P.R. 622, decidido a la luz de hechos casi idénticos a los envueltos en este caso. Al considerar esta cuestión, dijimos en el caso de González, a la pág. 623: “El plan *468general de esta ley es que el Administrador del Fondo re-suelva las cuestiones en primera instancia. Si un obrero no está conforme con tal decisión, puede, siguiendo el procedi-miento fijado en el estatuto, obtener que esta sea revisada por la Comisión Industrial. Montaner, Admor. v. Comisión Industrial, 52 D.P.R. 924. Si bien es cierto que el estatuto provee que en algunos casos el Administrador someterá los Reclios a la Comisión para su resolución sin que previamente él tome una decisión, sin embargo, el caso de autos clara-mente cae dentro del plan general del estatuto. Párrafo 4 de la sección 5, Ley núm. 45, Leyes de Puerto Eico, 1935.
“En ausencia de una decisión anterior del Administrador privando al recurrente de su derecho a percibir compensa-ción, la Comisión Industrial no tenía por tanto autoridad para dictar la resolución en este caso. La cuestión que ahora está bajo nuestra consideración no fue levantada en Santos v. Comisión Industrial, 58 D.P.R. 311. Nada de lo que allí dijimos afecta nuestra conclusión aquí de que bajo los he-chos del presente caso es necesaria una decisión anterior del Administrador antes de que la Comisión Industrial pueda actuar. ’ ’
En el caso de Santos, se revocó la resolución de la Comi-sión porque el obrero nunca tuvo una oportunidad de pre-sentar su defensa. El hecho de si fué o no error traer al obrero ante la Comisión antes de .que el Administrador dic-tara su decisión, no se alegó o consideró en el caso de Santos. Cuando por primera vez se le planteó esa cuestión a este Tribunal en el caso de González, resolvimos, como se ha señalado, que el primer requisito es una decisión del Admi-nistrador. Luego el obrero, si no está satisfecho, puede ape-lar de ella.
El Administrador, por lo tanto, actuó correctamente al decidir este caso sin llevar antes a! obrero ante la Comisión. Por consiguiente, era obligatorio para la Comisión decidir *469en sus méritos la apelación del obrero contra la decisión del Administrador.

La decisión de la Comisión Industrial será revocada y devuelto el caso a dicha Comisión para ulteriores procedi-mientos no inconsistentes con esta opinión.

El Juez Asociado Sr. De Jesús no intervino.